Citation Nr: 1704077	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-15 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Benjamin Winburn, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 2002 to December 2006, including service in Southwest Asia. He was awarded the Combat Action Badge for his combat experience in Iraq.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for a gastrointestinal disability has been raised by the record in a statement dated March 2013 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from service, and was not caused by or permanently worsened by service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. § 1101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to this claim.  The record shows that he was mailed a letter in June 2010 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional June 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Veteran has been afforded adequate assistance in response to his claim.  In May 2010, the RO issued a Formal Finding of the Unavailability of Army service treatment records (STRs) for the dates of November 19, 2002, through December 5, 2006.  The RO stated that all procedures to obtain the Veteran's service treatment records have been correctly followed, that evidence of written and telephonic efforts to obtain the records is in the file, and that all efforts to obtain the needed military information have been exhausted, and that further attempts would be futile.  Nevertheless, it appears that some service treatment records were subsequently obtained.VA Medical Center treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where a veteran served at least 90 days during a period of way and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.
38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The disease entity for which service connection is sought must be chronic, and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., hypertension), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).
With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has hypertension that was caused or worsened by his service-connected PTSD.  In the alternative, the Veteran asserts that his hypertension had its onset during his active service, or at least within one year of his separation from active service.

The available STRs are silent for complaints of, treatment for, or blood pressure readings consistent with a diagnosis of hypertension while the Veteran was in active service.  In review of service dental records submitted by the Veteran, his blood pressure was recorded at 128/78 in April 2004 and 136/80 in June 2005.  Just before his separation from service, his dental records reflect a blood pressure record of 105/58 in September 2006.    

In November 2007, within a year following the Veteran's separation from active service, he was afforded an initial medical review examination to determine fitness for Army Reserve service.  At that time, the Veteran's blood pressure was recorded at 127/82 in November 2007, and there was no indication from the examination report that the Veteran had a diagnosis of hypertension.   

At an October 2010 VA examination, the Veteran reported he was first diagnosed with hypertension during a routine evaluation at his local VA clinic and was prescribed medication for control.  He reported taking hypertension medication for 90 days, but stopped because it appeared to cause a problem with bilateral lower lumbar pain.  The Veteran's blood pressure was recorded at 140/93 at the time of examination and the examiner diagnosed essential hypertension.  The examiner noted that there was no identifiable cause for high blood pressure, but that the Veteran was not diagnosed with hypertension until 2009 (several years following his separation from active service).  The examiner also opined that the Veteran's hypertension was not related to his PTSD.  In this regard, the examiner noted that secondary hypertension was caused by an underlying condition and was manifested by a sudden increase of blood pressure.  The examiner further noted that while high levels of stress could cause in increase in blood pressure readings, such an increase would be temporary in nature.  

In the May 2016, the claims file was returned to the October 2010 VA examiner for an addendum opinion.  At that time, the VA examiner opined that the Veteran's hypertension was less likely as not aggravated by his service-connected PTSD.  In this regard, the examiner noted that the Veteran was first diagnosed with hypertension in 2009 and was not diagnosed with PTSD until 2010.  The examiner further noted that the recent medical records showed that the Veteran was not taking medication for his hypertension and that his blood pressure was recorded at 124/87 at a clinic visit in August 2015, and at 117/80 by his primary care provider in March 2013.  There examiner determined that there was no evidence to show that the Veteran's elevated blood pressure, shown in 2009, was permanently aggravated by his PTSD.  Further, given the medical evidence of record, the examiner questioned the certainty of the diagnosis of hypertension.

The October 2010 VA examination and opinion report and the May 2016 VA addendum opinion report are adequate, when read in conjunction with one another, as the VA examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

Further, the Board notes that the Veteran has received treatment for various disabilities at the VA Medical Center.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran was diagnosed with hypertension prior to 2009 or that any of his treatment providers have indicated that his hypertension was caused or has been chronically worsened by his service-connected PTSD.

Further, the Veteran is not competent to provide a medical opinion linking his current diagnosis to his active service, or an opinion that his service-connected PTSD caused or chronically worsened his hypertension as such opinions would require medical expertise and are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Also, as noted above, there is no indication from the record that the Veteran was diagnosed with hypertension that was manifested to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


